TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-20-00514-CV




                                In re DeAndre Lashun White




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator DeAndre Lashun White, an inmate in the LeBlanc Unit of the Texas

Department of Criminal Justice (TDCJ), has filed a pro se petition for writ of mandamus.1 White

asks this Court to compel Pamela Thielke, Director of the Parole Division of the TDCJ, to

“provide African Americans Equal Protections of law against racial discrimination in the parole

release and review process.”    He alleges that she has “failed at her duty to enforce and

ensure prohibition against racial discrimination and unequal and fair treatment of inmates

being reviewed and granted parole” and purports to bring the petition on his own and another

inmate’s behalf.

              By statute, this Court has no authority to issue a writ of mandamus against the

TDCJ’s Director of the Parole Division unless required to enforce our jurisdiction. See Tex.

Gov’t Code § 22.221 (establishing that intermediate appellate courts have jurisdiction to issue


       1
         Relator White titled his document “An Emergency Motion for Leave to File Petition for
Writ of Mandamus,” but we have construed the document as a petition for writ of mandamus
based on his requested relief.
writs of mandamus only against certain types of judges and to enforce appellate courts’ own

jurisdiction). White has not demonstrated that the requested relief is necessary to enforce our

appellate jurisdiction. See In re Adams, No. 03-20-00262-CV, 2020 Tex. App. LEXIS 4134,

at *1–2 (Tex. App.—Austin May 29, 2020, orig. proceeding) (denying petition for writ

of mandamus seeking to compel TDCJ’s director of parole division “to ensure that

African-American prisoners in the LeBlanc Unit receive equal treatment and equal protection

during the parole process”). Accordingly, the petition for writ of mandamus is denied. See Tex.

R. App. P. 52.8(a).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Smith

Filed: November 19, 2020




                                                2